On January 5, 2006, the defendant was sentenced to the following: Count I: Twenty (20) years in the Montana State Prison, for the offense of Burglary, a felony; and Count II: Ten (10) years in the Montana State Prison, with all time suspended, to run consecutively to Count I, for the offense of Theft, a felony.
On May 4, 2006, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Martin Eveland. The state was not represented.
The Defendant having been duly informed of the amended judgment and commitment, and having waived his right to appear before the undersigned for this pronouncement of sentence, whereupon,
IT IS ORDERED, ADJUDGED AND DECREED that the sentence shall be amended as follows: Count I: Twenty (20) years in the Montana State Prison, with ten (10) years suspended; and Count II: Ten (10) years in the Montana State Prison, with all time suspended, to run consecutively to Count I. The terms and conditions shall remain as imposed in the Judgment of January 5, 2006.
Hon. Ted L. Mizner, District Court Judge.